Emma Craig was injured on September 3, 1936, when she was struck by an automobile, driven by Jake Levy, as she was standing on the sidewalk on the corner of Freret and Fourth Streets. She brought this suit against Levy in the First City Court of New Orleans claiming $300, the jurisdictional limit of that Court. She was awarded $50 by judgment rendered on the 17th day of February, 1937. Plaintiff has appealed to this Court asking that the judgment be increased to the original amount claimed. While the case was pending here on appeal, the defendant, Jake Levy, died and George Heany and Mrs. Claire Hickman, administrators of his succession, were made parties defendant. There is no dispute as to liability, the sole question is the amount of the damages.
According to the testimony of her attending physician, plaintiff suffered a contusion of the right leg, bruises and brush burns of the thigh and "shock and general run down condition". He says that he called on the plaintiff some thirty or forty times, but he did not keep any account of the number of visits because "when I have a case that I consider as important as to life or death, I lose sight of the number of visits I make because I want to save a life rather than keep track of the number of visits". He sent plaintiff a bill for $42. Plaintiff testified that she was confined to her bed for two months as a result of her injuries.
It is apparent to our minds that the trial judge was not impressed by the testimony of the plaintiff or that of her doctor, because the amount awarded is grossly inadequate *Page 166 
for injuries so serious as to require thirty or forty visits by a doctor and to cause the sufferer to remain in bed for sixty days. We share the incredulity of our brother below, and believe that the injuries suffered by plaintiff have been grossly exaggerated.
For the reasons assigned the judgment appealed from is affirmed as to the quantum and amended so as to run against George Heany and Mrs. Claire Hickman, administrators of the succession of Jake Levy. In all other respects the judgment is affirmed.
Amended and affirmed.